

	

		II

		109th CONGRESS

		1st Session

		S. 1504

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 27, 2005

			Mr. Ensign (for himself

			 and Mr. McCain) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To establish a market driven

		  telecommunications marketplace, to eliminate government managed competition of

		  existing communication service, and to provide parity between functionally

		  equivalent services.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Broadband Investment and

			 Consumer Choice Act.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title;

				table of contents.

					Sec. 2. Findings.

					Sec. 3. General principle.

					Sec. 4. Definitions.

					Sec. 5. Consumer communications service.

					Sec. 6. Federal quality standards.

					Sec. 7. Consumer access to content and

				applications.

					Sec. 8. Regulatory authority of the commission.

					Sec. 9. Network interconnection and access

				requirements.

					Sec. 10. Unbundled access to copper loops, physical

				collocation, and resale.

					Sec. 11. Number portability.

					Sec. 12. Special provisions for 2-percent carriers.

					Sec. 13. Video services.

					Sec. 14. Copyright limitations on exclusive rights video

				service providers.

					Sec. 15. Municipally owned networks.

				

			2.FindingsCongress finds the following:

			(1)Since passage of the Telecommunications Act

			 of 1996, there have been dramatic changes in the industry, technology, and

			 marketplace requiring Congress to revisit the communications policy of the

			 Nation.

			(2)Inter-modal competition is bringing

			 consumers more choice in voice, data, and video service options than ever

			 before.

			(3)A new policy framework is required to allow

			 functionally equivalent services to compete fairly.

			(4)Silos of regulation based on historical

			 regulatory classifications only invite arbitrage and result in government

			 influenced market distortions.

			(5)Such market distortions coupled with lack

			 of regulatory certainty is chilling investment and stalling deployment of

			 broadband networks.

			(6)The United States is falling behind the

			 world in broadband penetration and it must encourage investment to regain a

			 leadership position in the world.

			(7)Communications networks are global in

			 nature and the United States must eliminate barriers for domestic

			 communications providers to compete in the global marketplace.

			(8)As the United States transitions to a

			 market driven communications service sector, consumers should be protected with

			 a safety net of access to affordable Basic Telephone Service.

			(9)A new communications framework should

			 foster consumer value and choice by unleashing markets, in lieu of

			 government-managed competition.

			(10)The 1’s and 0’s of the digital age are not

			 constrained by State lines or national boundaries, therefore, a patch work

			 quilt of State and local regulations will only stifle growth and impose undue

			 costs and burdens on consumers.

			(11)In the event that market failure leads

			 State or local governments to contemplate construction of their own

			 communications services, the option to enter that market should first be

			 provided to commercial providers under similar terms to ensure that such

			 governments are not competing unnecessarily with private industry.

			(12)Robust competition coupled with rapid

			 number portability will empower consumers to choose the best services at the

			 best prices.

			3.General

			 principle

			(1)Applicability

			 of the Communications Act of 1934Except as provided in this Act, any

			 conduct, activity, service, or service provider shall on or after the date of

			 enactment of this Act, be subject only to the requirements of this Act, if such

			 conduct, activity, service, or service provider was, before the date of

			 enactment of this Act, subject to—

				(A)titles I, II, and VI or section 332 of the

			 Communications Act of 1934 (47 U.S.C. 151 et seq.);

				(B)any equivalent State common carrier law or

			 regulation with respect to telecommunications, telecommunications services, or

			 information services; or

				(C)any State or local law, regulation, or

			 order with respect to cable services or video services.

				(2)Limitation on

			 government authorityNotwithstanding any other provision of

			 Federal, State, or local law, and except as provided in this Act, no Federal,

			 State, or local government shall have authority—

				(A)to regulate the rates, terms, price, or

			 quality of any communications service;

				(B)to require any facilities-based

			 communications service provider to provide third parties with access to its

			 facilities; or

				(C)to regulate the rates, terms, and

			 conditions, if any, on which a facilities-based communications service provider

			 chooses to afford third parties with access to its facilities.

				(3)No effect on

			 Titles IV, V, VII of the Communications Act of 1934Nothing in this Act shall be construed to

			 affect title IV, V, or VII of the Communications Act of 1934 (47 U.S.C. 151 et

			 seq.) and the provisions of such titles shall be applicable to any conduct,

			 activity, service, or service provider subject to this Act.

			(4)Affect on

			 certain provisions of title II of the Communications Act of 1934

				(A)In

			 generalNothing in this Act

			 shall be construed to affect the authority of the Commission under sections

			 206, 207, 208, 209, 224, 225, 226, 227, 229, 230, 253, and 255 of the

			 Communications Act of 1934.

				(B)Authority still

			 validExcept as provided

			 otherwise in this Act, any conduct, activity, service, or service provider

			 subject to this Act shall be subject to the authority and the requirements of

			 the provisions of the Communications Act of 1934 described in subparagraph

			 (A).

				(5)No affect on

			 State laws of general applicabilityNothing in this Act is intended to affect

			 State laws of general applicability to all businesses, except to the extent

			 that such laws are inconsistent with this Act.

			(6)Direct-to-home

			 satellite servicesNo State

			 or local government shall have the authority to regulate through franchise

			 agreements or otherwise direct-to-home satellite services, including any

			 activity, conduct, or matter concerning—

				(A)rates;

				(B)services;

				(C)billing;

				(D)equipment; and

				(E)sales.

				(7)Regulatory

			 treatment of mobile services

				(A)ForbearanceThe Commission shall forbear from applying

			 any regulation, provision, or requirement imposed by this Act or the

			 Communications Act of 1934 to a mobile service or persons or classes of persons

			 engaged in the provision of such service, to the extent such persons are

			 engaged in the provision of such service, in all of the geographic markets

			 served by such service, unless the Commission determines that enforcement of

			 such regulation or provision is necessary—

					(i)because of the lack of competition among

			 providers of such service; or

					(ii)for the protection of public health and

			 safety.

					(B)Petition for

			 forbearance

					(i)In

			 generalAny provider or class

			 of providers of a mobile service may submit a petition to the Commission

			 requesting that the Commission exercise the authority granted under

			 subparagraph (A) with respect to that provider or class of providers.

					(ii)1-year review

			 periodNot later than 1 year

			 after the Commission receives a petition submitted under clause (i), such

			 petition shall be deemed granted if the Commission does not deny the petition

			 on either of the grounds described in subparagraph (A), unless such 1-year

			 period is extended by the Commission.

					(iii)Extension of

			 review periodThe Commission

			 may extend the initial 1-year period under clause (ii) by an additional 90 days

			 if the Commission finds that an extension is necessary to complete the

			 determination required by that clause.

					(iv)Authority of

			 CommissionThe

			 Commission—

						(I)may grant or deny a petition in whole or in

			 part; and

						(II)shall explain its decision in

			 writing.

						(8)Regulatory

			 treatment of seamless mobility

				(A)In

			 generalIn implementing the

			 provisions of this Act or any other proceeding, the Commission shall not take

			 any action to impede the development of seamless mobility.

				(B)DefinitionFor purposes of this paragraph, the term

			 seamless mobility means the ability of a consumer and connecting

			 devices of consumer to move easily and smoothly between and among internet

			 protocol enabled technology platforms, facilities, and networks.

				(9)RulemakingThe Commission shall have authority to

			 establish rules to implement the provisions of paragraphs (3) and (4) that are

			 no greater or lesser than the requirements contained in the titles described in

			 paragraph (3) and the sections described in paragraph (4).

			4.Definitions

			(a)In

			 generalFor purposes of this

			 Act:

				(1)Basic telephone

			 service; BTSThe term

			 Basic Telephone Service or BTS—

					(A)means a single-line flat rate voice

			 communications service—

						(i)within a traditional local calling

			 area;

						(ii)with access to 911;

						(iii)with touch tone dialing; and

						(iv)with access to long distance; and

						(B)does not include any interexchange

			 communications wireline service.

					(2)Broadband

			 communications serviceThe

			 term broadband communications service means a communications

			 service enabling the trans- mission of communications at a capacity greater

			 than 64 kilobits per second.

				(3)CommissionThe term Commission means

			 the Federal Communications Commission.

				(4)Communications

			 serviceThe term

			 communications service—

					(A)means any service enabling an end user to

			 transmit, receive, store, forward, retrieve, modify, or obtain voice, data,

			 image, or video communications using any technology, including—

						(i)copper;

						(ii)coaxial cable;

						(iii)optical fiber;

						(iv)terrestrial fixed wireless;

						(v)terrestrial mobile wireless;

						(vi)satellite;

						(vii)power lines; or

						(viii)successor technologies; and

						(B)does not include—

						(i)television or radio broadcasting;

			 and

						(ii)any service that is not provided to the

			 public or to a substantial portion of the public.

						(5)ConsumerThe term consumer—

					(A)means a consumer of goods or services

			 whether for a fee, in exchange for an explicit benefit, or provided for free;

			 and

					(B)includes—

						(i)an end user of communications

			 service;

						(ii)individuals;

						(iii)partnerships;

						(iv)associations;

						(v)joint-stock companies;

						(vi)trusts; and

						(vii)corporations.

						(6)Copper

			 loopsThe term copper

			 loops means an entirely copper cable transmission facility used to

			 provide circuit switched services, between a distribution frame (or its

			 equivalent) in the central office of an incumbent local exchange carrier and

			 the loop demarcation point at the premise of a consumer.

				(7)Eligible

			 telecommunications carrier; ETCThe term eligible telecommunications

			 carrier or ETC means a telecommunications carrier that has

			 been determined, under section 214(e) of the Communications Act of 1934 (47

			 U.S.C. 214(e)), to be eligible for Federal universal service support.

				(8)Facilities-based

			 providerThe term

			 “facilities-based provider” means a provider of a communications service to the

			 extent that such provider makes available such communications service

			 predominantly by means of its own network.

				(9)FranchiseThe term franchise has the

			 meaning given to such term in section 602(9) of the Communications Act of 1934

			 (47 U.S.C. 522(9)).

				(10)Incumbent

			 local exchange carrierThe

			 term Incumbent Local Exchange Carrier has the meaning given to

			 such term in section 251(h) of the Communications Act of 1934 (47 U.S.C.

			 251(h)).

				(11)InterconnectionThe term interconnection means

			 the physical linking of 2 networks whether directly or indirectly for the

			 mutual exchange of non video traffic.

				(12)Narrowband

			 communications serviceThe

			 term narrowband communications service means a communications

			 service enabling the transmission of communications at a capacity of not more

			 than 64 kilobits per second.

				(13)Public

			 switched telephone networkThe term public switched telephone

			 network means the collection of interconnected circuit switched

			 telecommunications.

				(14)Satellite

			 carrierThe term

			 satellite carrier has the meaning given to such term in section

			 119(d)(6) of title 17, United States Code.

				(15)Transiting

			 serviceThe term

			 transiting service means a service provided by a facilities-based

			 provider which facilitates the indirect interconnection between 2 other

			 facilities-based providers on the circuit switched network.

				(16)2-Percent

			 carrierThe term

			 2-percent carrier means an incumbent local exchange provider which

			 serves in aggregate less than 2 percent of the access lines of the Nation on

			 the date of enactment this Act.

				(17)Video

			 serviceThe term video

			 service means—

					(A)video programming;

					(B)interactive on demand services; and

					(C)other programming services.

					(18)Video service

			 providerThe term video

			 service provider—

					(A)means a provider of video service that

			 utilizes a public right-of-way in the provision of such service; and

					(B)does not include—

						(i)a satellite carrier;

						(ii)any person providing video programming

			 using radio communication;

						(iii)any other provider of video service that

			 does not use a public right-of-way in the provision of its service; or

						(iv)any person providing video service by means

			 of a commercial mobile service, unless such person has substantially replaced a

			 video service provider described in subparagraph (A) by occupying a position in

			 the video service market comparable to that occupied by such provider.

						(b)Common

			 terminologyExcept as

			 otherwise provided in subsection (a), terms used in this Act shall have the

			 same meaning given to such terms under sections 3, 332(d), and 602 of the

			 Communications Act of 1934 (47 U.S.C. 153, 332(d), and 522).

			5.Consumer

			 communications service

			(a)Basic telephone

			 service safety netEach

			 telecommunications carrier that is deemed to be an incumbent local exchange

			 carrier on the date of enactment of this Act and any ETC shall offer BTS to

			 business and residential customers throughout the service territory of such

			 incumbent local exchange carrier, as such service territory was defined on the

			 date of enactment of this Act.

			(b)Rate

			 cap

				(1)In

			 generalUntil January 1,

			 2010, BTS rates charged by an incumbent local exchange carrier shall be capped

			 at current basic local residential or business rates.

				(2)ExceptionThe cap under paragraph (1) does not

			 include additional fees and charges that may be imposed to cover expenses

			 related to—

					(A)subscriber line and universal service

			 charges; and

					(B)other similar taxes and fees.

					(3)Annual

			 adjustmentAfter January 1,

			 2010, BTS rate caps may be adjusted annually by the incumbent local exchange

			 carrier by an amount not to exceed any adjustment in the Consumer Price

			 Index.

				(c)Expansion of

			 BTSAn incumbent local

			 exchange carrier or an ETC may expand or modify the services it provides in its

			 BTS offering, if such expansion or modification results in a BTS offering that

			 is equal or more favorable to consumers.

			(d)BTS

			 technology

				(1)In

			 generalAn incumbent local

			 exchange carrier or an ETC may determine the technology it uses to meet its BTS

			 obligations under this section, if such technology does not alter the rates,

			 terms, and conditions for a BTS offering required under subsection (b).

				(2)Equal access

			 not requiredNotwithstanding

			 any other provision of this Act or any other provision of law, a BTS offering

			 may not require equal access to long distance, if the incumbent local exchange

			 carrier or an ETC is offering BTS through a communications technology that does

			 not support equal access as of the date of enactment of this Act.

				(e)Termination of

			 btsIf a consumer purchases

			 any service, capability, or function in addition to a BTS offering, the

			 resulting offering shall not—

				(1)be deemed to be a BTS offering; and

				(2)be subject to the requirements of

			 subsection (a).

				(f)Carrier of last

			 resort obligationsAny

			 carrier of last resort obligation under the Communications Act of 1934 (47

			 U.S.C. 151 et seq.) or any equivalent State law, regulation, or order shall be

			 satisfied, subject to the exceptions provided in such section, by the

			 ubiquitous availability of BTS to all consumers in a service territory.

			6.Federal quality

			 standards

			(a)Quality

			 standardsThe Commission,

			 taking into consideration that different technologies can potentially be used

			 to provide BTS service and that such technologies may have different

			 performance characteristics than a public switched telephone network, shall

			 establish Federal quality standards for BTS service relating to—

				(1)reasonable uptime;

				(2)installation intervals;

				(3)repair intervals; and

				(4)suitable voice quality.

				(b)Additional

			 standardsThe Commission

			 shall establish reasonable maximum intervals for the performance of different

			 classes of incumbent local exchange carriers.

			(c)Enforcement

				(1)In

			 generalNotwithstanding any

			 other provision of this Act, a State commission shall have the authority to

			 enforce the Federal quality standards established under subsections (a) and

			 (b).

				(2)Limitation

					(A)In

			 generalThe regulatory power

			 granted to a State commission under this subsection shall apply only to the

			 enforcement of the Federal standards under subsections (a) and (b).

					(B)PenaltiesAny penalties assessed by a State

			 commission for violations of the standards established under subsections (a)

			 and (b) shall be limited to those provided for in paragraph (4).

					(3)Limitation on

			 class actionsNo class action

			 alleging a violation of the standards under subsection (a) and (b) shall be

			 maintained under this subsection by an individual or any private party in

			 Federal or State court.

				(4)Penalties

					(A)In

			 generalNotwithstanding any

			 other provision of this Act, any ETC or incumbent local exchange carrier that

			 violates the standards established under subsections (a) and (b) shall be

			 subject to a civil penalty not to exceed $50 per household for the first

			 violation.

					(B)Subsequent

			 violationsSubsequent

			 violations by any ETC or incumbent local exchange carrier of the standards

			 established under subsections (a) and (b) shall increase at intervals of $50

			 per violation per household up to a maximum of $500.

					(C)Annual

			 adjustmentThe amount of

			 penalties provided under this section shall be adjusted annually by an amount

			 equal to any adjustment in the Consumer Price Index.

					(D)Penalty to be

			 paid to consumers

						(i)In

			 generalAll penalties

			 collected under authority of this section shall be paid to consumers that are

			 directly affected by the failure to comply with the standards established under

			 subsections (a) and (b).

						(ii)Exclusive

			 remedyThe penalties

			 established under authority of this section shall be the exclusive remedy for

			 failure to comply with the standards established under subsections (a) and

			 (b).

						(d)Commission to

			 act if State commission will not actIf a State commission fails to carry out

			 its enforcement responsibilities under subsection (c), the Commission

			 shall—

				(1)issue an order preempting the jurisdiction

			 of the State commission; and

				(2)assume exclusive enforcement

			 authority.

				(e)Lifeline

			 assistanceNothing in this

			 section shall affect the collection, distribution, or administration of the

			 Lifeline Assistance Program provided for by the Commission under regulations

			 set forth in section 69.117 of title 47, Code of Federal Regulations, and other

			 related sections of such title.

			7.Consumer access to

			 content and applications

			(a)Access

				(1)In

			 generalA consumer may not be

			 denied access to any content provided over facilities used to provide broadband

			 communications service and a broadband service provider shall not willfully and

			 knowingly block access to such content by a subscriber, unless—

					(A)such content is determined to be

			 illegal;

					(B)such denial is expressly authorized by

			 Federal or State law; or

					(C)such access is inconsistent with the terms

			 of the service plan of such consumer including applicable bandwidth capacity or

			 quality of service constraints.

					(2)Customized

			 contentA broadband

			 communications service provider may offer to a consumer a customized plan

			 developed through such service providers network or commercial arrangements

			 with providers of content, applications, and other service components to

			 differentiate—

					(A)access to content;

					(B)the availability of applications;

			 and

					(C)the character of service components

			 available.

					(3)Non-customized

			 contentNothing in subsection

			 (a) shall adversely affect the performance of non-customized consumer access to

			 content, services, and applications offered by the competitors of a broadband

			 service provider.

				(b)Enforcement of

			 access violations

				(1)In

			 generalThe Commission may

			 take such enforcement action as it may prescribe by rule, if the Commission

			 determines that a broadband communications service provider intentionally

			 restricted access to any content described in subsection (a)(1).

				(2)ExceptionA broadband communications service provider

			 may not be in violation of subsection (a), if such service provider does not

			 interrupt or block access to any content described in subsection (a)(1)

			 when—

					(A)performing network—

						(i)optimization or management;

						(ii)security; or

						(iii)prioritization;

						(B)performing other measures to ensure network

			 security and integrity; or

					(C)attempting to prevent unlawful

			 conduct.

					(c)Parental

			 controlsNothing in this

			 section shall be construed to prohibit—

				(1)any communications service provider from

			 offering a service that allows a consumer to block display of programs with a

			 common rating; and

				(2)a provider of mobile services from offering

			 or providing access only to a family friendly service to a subscriber.

				(d)Connectivity of

			 devicesExcept as provided in

			 this section, a broadband service provider shall not prevent any person from

			 utilizing equipment and devices in connection with lawful content or

			 applications.

			(e)Access to VoIP

			 applicationsNothing in

			 subsection (a) shall permit a broadband service provider to prevent a customer

			 from using voice over Internet Protocol applications offered by a

			 competitor.

			8.Regulatory authority

			 of the commission

			(a)Federal

			 policyThe Commission shall,

			 with respect to communication service providers, develop rules and regulations

			 regarding—

				(1)automatic dialing, telephone solicitation,

			 slamming, cramming, E911, obscene and harassing telephone calls;

				(2)billing disputes;

				(3)the use, sale, and distribution of consumer

			 proprietary network information; and

				(4)access for persons with disabilities,

			 including—

					(A)the hearing impaired; and

					(B)the speech impaired.

					(b)Commission

			 rules

				(1)In

			 generalIn developing the

			 rules required under subsection (a), the Commission shall take into account the

			 technical limitations of the technology used by communications service

			 providers.

				(2)TimingNot later than 120 days after the date of

			 enactment of this Act, the Commission shall establish the rules required under

			 subsection (a), and until such rules become effective, the requirements of

			 Federal law, including all prior Commission rules and orders in effect on the

			 date of enactment of this Act relating to the matters described in subsection

			 (a) shall—

					(A)remain in effect; and

					(B)be applicable to the matters described in

			 subsection (a).

					(c)Enforcement

				(1)State

			 commission authorityNotwithstanding any other provisions of

			 this Act, a State commission shall have authority to enforce the rules

			 established by the Commission pursuant to this section.

				(2)Local point of

			 contactEach State commission

			 shall designate a local point of contact, which residents of that State may

			 contact to alert the State of any potential violations of the rules and

			 regulations set forth under subsection (a).

				(3)Limitation on

			 class actionsNo class action

			 alleging a violation of the rules and regulations set forth under subsection

			 (a) shall be maintained under this subsection by an individual or any private

			 party in Federal or State court.

				(4)Parens patriae

			 authorityIn any case in

			 which a State commission has reason to believe that an act or practice violates

			 the rules and regulations set forth under subsection (a), the State commission

			 may bring a civil action on behalf of the residents of that State in a district

			 court of the United States of appropriate jurisdiction, or any other court of

			 competent jurisdiction, to—

					(A)enjoin the act or practice;

					(B)obtain—

						(i)damages in the sum of actual damages,

			 restitution, or other compensation on behalf of affected residents of the

			 State; and

						(ii)punitive damages, if the violation is

			 willful or intentional; or

						(C)obtain such other legal and equitable

			 relief as the court may consider to be appropriate.

					(5)Venue; service

			 of process

					(A)VenueAny action brought under this subsection

			 may be brought in the district court of the United States that meets applicable

			 requirements relating to venue under section 1931 of title 28, United States

			 Code.

					(B)Service or

			 processIn an action brought

			 under this subsection, process may be served in any district in which the

			 defendant—

						(i)is an inhabitant; or

						(ii)may be found.

						(d)Limitation of

			 State authorityNotwithstanding the provisions of this

			 section, States and State commissions shall have no authority to impose

			 different or additional interconnection or intercarrier compensation

			 requirements on communication service providers.

			(e)Commission to

			 act if State commission will not actIf a State commission fails to carry out

			 its enforcement responsibilities under subsection (c), the Commission

			 shall—

				(1)issue an order preempting the jurisdiction

			 of the State commission; and

				(2)assume exclusive enforcement

			 authority.

				9.Network

			 interconnection and access requirements

			(a)Interconnection

			 arrangements

				(1)In

			 generalFacilities-based

			 providers shall establish commercial arrangements regarding the ability of such

			 facilities-based providers to interconnect with other facilities-based

			 providers.

				(2)Scope of

			 arrangementsThe commercial

			 arrangements described in paragraph (1) shall establish the rates, terms, and

			 conditions on which facilities-based providers shall interconnect with other

			 facilities-based providers.

				(3)Exemption from

			 regulationExcept as provided

			 in subsections (b) and (c), the commercial arrangements described in paragraph

			 (1) may not be subject to regulation by the Commission or by the States or

			 State commissions.

				(b)Commission

			 intervention with narrowband communication service providers

				(1)In

			 generalNot later than 6

			 months after the date of enactment of this Act, the Commission shall develop a

			 regulatory framework governing interconnection between facilities-based

			 providers and narrowband communication service providers.

				(2)Scope of

			 regulatory frameworkThe

			 regulatory framework described in paragraph (1) shall apply only in connection

			 with the termination or origination of traffic on narrowband communication

			 service providers facilities.

				(3)Uniform rate

			 structureThe regulatory

			 framework described in paragraph (1)—

					(A)shall establish a uniform rate structure

			 governing interconnection between facilities-based providers and narrowband

			 communication service providers;

					(B)shall apply only in the event narrowband

			 communication service providers cannot agree on the rates, terms, and

			 conditions of interconnection between facilities-based providers and such

			 narrowband communication service providers; and

					(C)may not require the Commission to use any

			 particular rate-making methodology in establishing the uniform rate structure

			 required by this paragraph.

					(4)No State

			 authorityNo State or State

			 commission may establish rates, terms, or conditions governing interconnection

			 between facilities-based providers and narrowband communication service

			 providers regardless of the jurisdictional nature of the underlying traffic

			 involved.

				(5)Contents of

			 frameworkThe regulatory

			 framework described in paragraph (1)—

					(A)shall establish reasonable and equitable

			 points of interconnection;

					(B)shall facilitate narrowband communication

			 service providers efforts to innovate and introduce new services and packages

			 of services to consumers;

					(C)shall eliminate arbitrage

			 opportunities;

					(D)shall eliminate intercarrier disputes over

			 the rates, terms, and conditions of direct interconnection; and

					(E)may not unduly burden electronic

			 commerce.

					(c)Transiting

			 service

				(1)In

			 generalTransiting service

			 providers shall establish commercial arrangements with respect to transiting

			 services.

				(2)Scope of

			 arrangementsThe commercial

			 arrangements described in paragraph (1) shall establish the rates, terms, and

			 conditions for transiting service.

				(3)Exemption from

			 regulationExcept as provided

			 in paragraphs (4) and (5), the commercial arrangements described in paragraphs

			 (1) and (2) may not be subject to regulation by the Commission or by the States

			 or State commissions.

				(4)Commission

			 intervention for transiting service

					(A)Establishment

			 of regulatory frameworkNot

			 later than 6 months after the date of enactment of this Act, the Commission

			 shall develop a regulatory framework governing transiting service.

					(B)Applicability

			 of regulatory frameworkThe

			 regulatory framework developed under subparagraph (A) shall apply only in the

			 event agreement cannot be reached on the rates, terms, and conditions for

			 transiting service pursuant to paragraphs (1) and (2).

					(5)Scope of

			 regulatory frameworkThe

			 regulatory framework described in paragraph (4) shall establish the rates,

			 terms, and conditions on which facilities-based providers shall provide

			 transiting service.

				(6)No compensation

			 obligationTransiting service

			 providers shall have no obligation to compensate any party to an indirect

			 interconnection of narrowband communications service providers for the delivery

			 of any transited traffic.

				(d)Sunset of

			 regulatory frameworkThe

			 regulatory frameworks established under subsections (b) and (c) shall terminate

			 on the day occurring 5 years after the date of enactment of this Act.

			(e)Notice of

			 changesA facilities-based

			 provider of communications service shall provide reasonable public notice

			 of—

				(1)changes in the information necessary for

			 the transmission and routing of communications service using such

			 facilities-based provider of communications service facilities or networks;

			 and

				(2)any other changes that would affect the

			 interoperability of such facilities and networks.

				(f)Identification

			 of trafficAny party seeking

			 to use a facilities-based provider of communications service network to route

			 their traffic through another facilities-based provider of communications

			 service shall, to the extent technically feasible and in a manner consistent

			 with applicable industry standards, identify—

				(1)such traffic; and

				(2)the origin of such traffic.

				(g)Equal

			 accessNothing in this Act

			 shall require any communications service provider, or any other person, that

			 was not required on the date of enactment of this Act to provide equal access

			 to common carriers for the provision of telephone toll services to provide such

			 equal access.

			10.Unbundled access to

			 copper loops, physical collocation, and resale

			(a)Incumbent local

			 exchange carrier obligations

				(1)Unbundled

			 access

					(A)In

			 generalAn incumbent local

			 exchange carrier shall provide unbundled access to copper local loops on

			 commercially reasonable rates, terms, and conditions.

					(B)Commission to

			 resolve disputesThe

			 Commission shall resolve any disputes regarding unbundled access to copper

			 loops as described in subparagraph (A).

					(C)ExemptionExcept as provided in subparagraph (A), no

			 facilities-based provider of communications service shall have any obligation

			 to provide unbundled access to any of its facilities, equipment, or support

			 systems, either individually or in combination.

					(2)Collocation

					(A)In

			 generalAn incumbent local

			 exchange carrier shall provide physical collocation at the central office of

			 such carrier for access to unbundled copper loops.

					(B)Virtual

			 collocationIf the physical

			 collocation described in subparagraph (A) is not practical for technical

			 reasons or due to space limitations, virtual collocation for access to

			 unbundled copper loops shall be required.

					(3)Resale

					(A)In

			 generalAn incumbent local

			 exchange carrier shall provide resale of any local narrowband communications

			 service that is subject to regulation under this Act.

					(B)Resale

			 rateThe resale rate

			 applicable to subparagraph (A) shall—

						(i)be established by the Commission;

			 and

						(ii)equal the retail rate for such services

			 less the costs actually avoided.

						(b)SunsetThe obligations established under

			 subsection (a) shall terminate on January 1, 2011.

			(c)ReportNot later than January 1, 2009, the

			 Commission shall submit to Congress a detailed report, with recommendations, on

			 whether the obligations established under subsection (a) are in the public

			 interest.

			11.Number

			 portability

			(a)In

			 generalAll communications

			 service providers that use numbers or the successor system assigned by the

			 North American Numbering Plan, or any such successor entity, shall provide

			 number portability to consumers.

			(b)5-Day

			 ruleThe Commission shall

			 develop rules and regulations requiring that numbers be ported in no more than

			 5 business days.

			(c)Rulemaking

			 proceedingThe Commission may

			 commence a rulemaking proceeding if the Commission finds that excessive early

			 cancellation fees charged by communications service providers are hindering the

			 ability of consumers to change providers.

			12.Special provisions

			 for 2-percent carriers

			(a)Opt in/Opt

			 out

				(1)In

			 generalAny 2-percent carrier

			 may elect to continue to be subject to Federal and State statutory and

			 regulatory requirements as such requirements existed on the date of enactment

			 of this Act.

				(2)Study area

			 basisThe election under

			 paragraph (1) may be made only on a study area basis.

				(b)Rural

			 exemptionIf a communications

			 service provider that is also a rural telephone company, as that term is

			 defined in section 3 of the Communications Act of 1934 (47 U.S.C. 153), elects

			 under subsection (a) to continue to be subject to the regulatory requirements

			 in existence on the date of enactment of this Act, such communications service

			 provider shall retain its rural exemption pursuant to section 251(f) of the

			 Communications Act of 1934 (47 U.S.C. 251(f)).

			(c)NECA tariffs

			 unaffectedNothing in this

			 section precludes or affects any tariff filed by the National Exchange Carrier

			 Association, and any such tariff may continue to include—

				(1)all tariffed services in effect on the date

			 of enactment of this Act; and

				(2)any new service or modifications to

			 existing service typically covered by such tariffs.

				(d)Negotiation

			 authority of NECAFor the

			 purpose of conducting and concluding commercial negotiations regarding

			 interconnection arrangements, the National Exchange Carrier Association is

			 authorized to be the negotiating agent for any 2-percent carrier wishing to use

			 the National Exchange Carrier Association for such purpose.

			13.Video

			 services

			(a)Video service

			 providersA video service

			 provider may not be required—

				(1)to obtain a State or local video

			 franchise;

				(2)to build out its video distribution system

			 in any particular manner; or

				(3)to provide leased or common carrier access

			 to its video distribution facilities and equipment to any other video service

			 provider.

				(b)State and local

			 government authority to regulate

				(1)Reasonable

			 fee

					(A)Compensating

			 local governments

						(i)In

			 generalA State or local

			 government may require a video service provider to pay a reasonable video

			 service fee on an annual basis to the units of local government in which the

			 video service provider provides video service for the purpose of compensating

			 such local government for the costs that it incurs in managing the public

			 rights-of-way used by such provider.

						(ii)Amount of

			 feeThe video service fee

			 imposed under clause (i) shall not exceed 5 percent of gross revenues.

						(B)DefinitionFor purposes of this paragraph, the term

			 gross revenues—

						(i)means all consideration of any kind or

			 nature received by a video service provider from its subscribers for the

			 provision of video service within a municipality, including—

							(I)cash;

							(II)credits;

							(III)property; and

							(IV)in-kind contributions (services or goods);

			 and

							(ii)does not include—

							(I)revenue not actually received, even if

			 billed, including bad debt;

							(II)revenue received by any affiliate or any

			 other person in exchange for supplying goods or services used by a video

			 service provider to provide video service;

							(III)refunds, rebates, or discounts provided

			 to—

								(aa)subscribers;

								(bb)leased access providers;

								(cc)advertisers; or

								(dd)the municipality;

								(IV)revenue from services not classified as

			 video service, including—

								(aa)revenue received from telecommunications

			 services;

								(bb)revenue received from information

			 services;

								(cc)revenue received in connection with

			 advertising;

								(dd)revenue received in connection with home

			 shopping services; or

								(ee)any other revenue attributed by a video

			 service provider to non-video service in accordance with any applicable rules,

			 regulations, standards, or orders;

								(V)revenue paid by subscribers to home

			 shopping programmers directly from the sale of merchandise through any home

			 shopping channel offered as part of the video service;

							(VI)the sale of video service for resale in

			 which the purchaser of such service is required to collect a 5 percent fee from

			 the customer of such purchaser;

							(VII)any tax of general applicability—

								(aa)imposed upon a video service provider or

			 upon subscribers by a Federal, State, city, or any other governmental entity;

			 and

								(bb)required to be collected by a video service

			 provider and remitted to the taxing entity, including—

									(AA)sales or use taxes;

									(BB)gross receipts taxes;

									(CC)excise taxes;

									(DD)utility users taxes;

									(EE)public service taxes;

									(FF)communication taxes; and

									(GG)the 5 percent fee described in subclause

			 (VI);

									(VIII)the provision of video service to public

			 institutions, public schools, or governmental entities at no charge;

							(IX)any foregone revenue from the provision of

			 free or reduced-cost video service by a video service provider to any person,

			 including—

								(aa)the municipality;

								(bb)other public institutions; and

								(cc)other institutions;

								(X)sales of capital assets or sales of surplus

			 equipment;

							(XI)reimbursement by programmers of marketing

			 costs incurred by a video service provider for the introduction or promotion of

			 programming;

							(XII)directory or Internet advertising revenue,

			 including revenue from—

								(aa)yellow page sales;

								(bb)white page sales;

								(cc)banner advertisement; and

								(dd)electronic publishing; and

								(XIII)copyright fees paid to the United States

			 Copyright Office.

							(2)Rights-of-Way

			 disputes to be resolved by the commission or Federal courtsAny dispute regarding the application or

			 amount of fees charged under paragraph (1) shall, upon request of a local unit

			 of government or affected video service provider, be resolved—

					(A)by the Commission; or

					(B)by filing a claim in the district court of

			 the United States that meets applicable requirements relating to venue under

			 section 1931 of title 28, United States Code.

					(3)State

			 adjustment of fees and taxes

					(A)In

			 generalA video service

			 provider may petition the Commission for a reduction of the fee paid by such

			 provider under this subsection, if a State adjusts the fees and taxes paid by

			 communications service providers or their customers for the purpose of—

						(i)providing fairness;

						(ii)equality of treatment; or

						(iii)simplification of the fees and taxes of

			 such providers relative to each other or to other commercial and industrial tax

			 payers in general within such State.

						(B)Commission

			 action on petitionThe

			 Commission shall act on any petition described in subparagraph (A) not later

			 than 60 days after its receipt.

					(C)Grant of

			 petitionThe Commission shall

			 grant a petition described in subparagraph (A) if and to the extent it

			 determines that the fees paid by a video service provider should be reduced in

			 order to achieve the purposes of fairness, equality of treatment, or

			 simplification described in subparagraph (A).

					(4)Fee appearance

			 on subscriber's billA video

			 service provider may designate that portion of a subscriber's bill attributable

			 to a video service fee as a separate item on the subscriber's bill.

				(c)Applicability

			 of Title VI of the Communications Act; cable act provisions

				(1)Obligations and

			 dutiesAny video service

			 provider shall—

					(A)not be subject to any provision of title VI

			 of the Communications Act of 1934 (47 U.S.C. 521 et seq.), except as otherwise

			 provided in this paragraph;

					(B)be subject to the retransmission consent

			 obligations of section 325(b) of the Communications Act of 1934 (47 U.S.C.

			 325(b));

					(C)carry and determine the appropriate channel

			 positioning and grouping of, within each local franchise area, not more than 4

			 public, educational, or governmental use channels as required under section 611

			 of such Act (47 U.S.C. 531);

					(D)carry the signals of local commercial

			 television stations as required under section 614 of such Act (47 U.S.C.

			 534);

					(E)carry the signals of local noncommercial

			 educational television stations as required under section 615 of such Act (47

			 U.S.C. 535);

					(F)be subject to the regulation of carriage

			 agreements under section 616 of such Act (47 U.S.C. 536);

					(G)be subject to the requirements regarding

			 obscene or indecent programming under section 624(d)(2) of such Act (47 U.S.C.

			 544(d)(2));

					(H)be entitled to the benefits and protections

			 under section 624(f)(1) of such Act (47 U.S.C. 544(f)(1)) regarding the content

			 of video service;

					(I)be subject to the emergency information

			 requirements under section 624(g) of such Act (47 U.S.C. 544(g));

					(J)be subject to the consumer electronics

			 equipment capability requirements under section 624A of such Act (47 U.S.C.

			 545);

					(K)be entitled to the benefits and protections

			 under section 628 of such Act (47 U.S.C. 548);

					(L)be subject to the requirements under

			 section 629 of such Act (47 U.S.C. 549);

					(M)protect the personally identifiable

			 information of its subscribers in the same manner as is required of cable

			 operators with respect to subscribers to cable services under section 631 of

			 such Act (47 U.S.C. 551);

					(N)be entitled to the benefits and protections

			 under section 633 of such Act (47 U.S.C. 553);

					(O)be subject to the equal employment

			 provisions as required under subsections (a) through (h) of section 634 of such

			 Act (47 U.S.C. 554);

					(P)be subject to criminal or civil liability

			 under section 638 of such Act (47 U.S.C. 558);

					(Q)be subject to the penalties prescribed for

			 the transmission of obscene programming under section 639 of such Act (47

			 U.S.C. 559); and

					(R)be required to comply with the scrambling

			 requirements under section 640 of such Act (47 U.S.C. 560).

					(2)Determinations

			 of local signalsFor purposes

			 of complying with subparagraphs (C) and (D) of paragraph (1), a video service

			 provider shall treat as local stations with respect to a customer located

			 within the jurisdiction of any franchising authority the same stations that are

			 treated as local television stations for a cable system located within such

			 jurisdiction.

				(3)Implementation

					(A)Regulations

			 requiredNot later than 120

			 days after the date of enactment of this Act, the Commission shall prescribe

			 regulations to implement the requirements of paragraph (1) that are no greater

			 or lesser than the obligations required by the specifically referenced

			 provisions of the Communications Act of 1934 (47 U.S.C. 151 et seq.).

					(B)Effective date

			 of regulationsThe

			 regulations required under subparagraph (A) shall take effect 6 months after

			 the date of enactment of this Act.

					(4)Existing

			 franchises

					(A)In

			 generalAny provision in any

			 franchise granted by a franchising authority that is inconsistent with the

			 provisions of this Act shall be deemed to be preempted and superseded.

					(B)Treatment as a

			 video service providerA

			 cable operator operating under the authority of any franchise described in

			 subparagraph (A) prior to the date of enactment of this Act shall be treated as

			 a video service provider under this Act.

					(5)Cable channels

			 for public, educational, and governmental useThe governmental entity that was the

			 franchising authority for a State or a political subdivision of a State on the

			 date of enactment of this Act, shall for that State or political subdivision

			 determine which public, educational, or governmental entities shall be

			 authorized to designate the channels required under paragraph (1)(C).

				(6)Consumer

			 protection and customer service

					(A)Regulations

			 requiredNot later than 120

			 days after the date of enactment of this Act, the Commission shall establish

			 regulations with respect to customer service and consumer protection

			 requirements of the video service provider.

					(B)Effective date

			 of regulationsThe

			 regulations required under subparagraph (A) shall take effect 6 months after

			 the date of enactment of this Act.

					(7)State

			 commission authority

					(A)In

			 generalNotwithstanding any

			 other provision of this Act, a State commission shall have the authority to

			 enforce the requirements of paragraph (6)(A).

					(B)Local point of

			 contactEach State commission

			 shall designate a local point of contact, which residents of such geographic

			 area may contact to alert such State commission of any potential violations of

			 the requirements and obligations established under paragraph (6)(A).

					(C)Limitation on

			 class actionsNo class action

			 alleging a violation of the obligations set forth in the regulations

			 established by the Commission under paragraph (6)(A) shall be maintained under

			 this subsection by an individual or any private party in Federal or State

			 court.

					(D)Parens patriae

			 authorityIn any case in

			 which a State commission has reason to believe that an act or practice violates

			 the obligations set forth in the regulations established by the Commission

			 under paragraph (6)(A), the State commission may bring a civil action on behalf

			 of the residents within its jurisdiction in a district court of the United

			 States of appropriate jurisdiction, or any other court of competent

			 jurisdiction, to—

						(i)enjoin the act or practice;

						(ii)obtain—

							(I)damages in the sum of actual damages,

			 restitution, or other compensation on behalf of affected residents of the

			 State; and

							(II)punitive damages, if the violation is

			 willful or intentional; or

							(iii)obtain such other legal and equitable

			 relief as the court may consider to be appropriate.

						(E)Venue; service

			 of process

						(i)VenueAny action brought under this paragraph may

			 be brought in the district court of the United States that meets applicable

			 requirements relating to venue under section 1931 of title 28, United States

			 Code.

						(ii)Service or

			 processIn an action brought

			 under this paragraph, process may be served in any district in which the

			 defendant—

							(I)is an inhabitant; or

							(II)may be found.

							(F)LimitationA State commission that is authorized to

			 enforce the requirements of paragraph (6) may not be authorized to impose

			 additional obligations beyond those established by the Commission in paragraph

			 (6)(A).

					(d)Commission to

			 act if State commission will not actIf a State commission fails to carry out

			 its enforcement responsibilities under subsection (c)(7), the Commission

			 shall—

				(1)issue an order preempting the jurisdiction

			 of the State commission; and

				(2)assume exclusive enforcement

			 authority.

				(e)Ability to

			 manage public rights-of-Way

				(1)In

			 generalExcept as provided in

			 this section, nothing in this Act shall affect the authority of a State or

			 local government to manage the public right-of-way in a manner that is—

					(A)non-discriminatory;

					(B)competitively neutral; and

					(C)consistent with applicable State

			 law.

					(2)Construction

			 permits

					(A)In

			 generalIn managing the

			 public rights-of-way a State or local government may require the issuance of a

			 construction permit, without cost, to a video service provider that is locating

			 facilities in such public right-of-way.

					(B)Response work

			 or repairIf there is an

			 emergency necessitating response work or repair in the public right-of-way, a

			 video service provider may begin such work or repair without prior approval

			 from a State or local government, if such provider notifies the State or local

			 government as promptly as possible after beginning such work or repair.

					(3)Timely action

			 requiredIn managing the

			 public rights-of-way a State or local government that is required to issue

			 permits or licenses for such use shall be required to act upon any such request

			 for use in a timely manner.

				(4)New

			 roadsNothing in this section

			 shall effect the ability of a State or local government to impose reasonable

			 limits on access to public rights-of-way associated with newly constructed

			 roads.

				(f)Conforming

			 amendments to the communications act of 1934

				(1)Pole

			 attachmentsSection 224 of

			 the Communications Act of 1934 (47 U.S.C. 224) is amended—

					(A)in subsection (a)(1), by striking

			 local exchange carrier and inserting telecommunications

			 carrier;

					(B)by striking subsections (a)(5) and

			 (d)(3);

					(C)in subsection (d)(3), in the first sentence

			 by striking all after cable television system through the period

			 at the end and inserting and facilities of other video service

			 providers, regardless of the nature of the services provided.;

			 and

					(D)by adding at the end the following:

						

							(j)Wireless

				service facility exemptionNothing in this section applies to a

				wireless service facility, including to towers of a provider of mobile

				services.

							.

					(2)Carriage of

			 local commercial television signalsSection 614(b)(4) of the Communications Act

			 of 1934 (47 U.S.C. 534(b)(4)) is amended to read as follows:

					

						(4)Signal

				quality

							(A)Non-degradationThe signals of local commercial television

				stations that a cable operator carries shall be carried without material

				degradation.

							(B)Carriage

				standardsThe Commission

				shall adopt carriage standards to ensure that, to the extent technically

				feasible, the quality of signal processing and carriage provided by a cable

				system for the carriage of local commercial television stations will be no less

				than that provided by the system for carriage of any other type of broadcast

				local commercial television signal when using the same transmission

				technology.

							.

				(3)Carriage of

			 noncommercial educational televisionSection 615(g)(2) of the Communications Act

			 of 1934 (47 U.S.C. 535(g)(2)) is amended to read as follows—

					

						(2)Bandwith and

				technical qualityA cable

				operator shall—

							(A)provide each qualified local non-commercial

				television station whose signal is carried in accordance with this section with

				bandwith and technical capacity equivalent to that provided to commercial

				television stations carried on the cable system when using the same

				transmission technology; and

							(B)carry the signal of each qualified local

				non-commercial educated television station without material

				degradation.

							.

				(4)Development of

			 competition and diversity in video programming distributionSection 628 of the Communications Act of

			 1934 (47 U.S.C. 548) is amended to read as follows:

					

						628.Development of

				competition and diversity in video programming distribution

							(a)PurposeThe purpose of this section is—

								(1)to promote the public interest,

				convenience, and necessity by increasing competition and diversity in the

				multichannel video programming market;

								(2)to increase the availability of MVPD

				programming and satellite broadcast programming to persons in rural and other

				areas not currently able to receive such programming; and

								(3)to spur the development of communications

				technologies.

								(b)ProhibitionIt shall be unlawful for an MVPD, an MVPD

				programming vendor in which an MVPD has an attributable interest, or a

				satellite broadcast programming vendor to engage in unfair methods of

				competition or unfair or deceptive acts or practices, the purpose or effect of

				which is to hinder significantly or to prevent any MVPD from providing MVPD

				programming or satellite broadcast programming to subscribers or

				consumers.

							(c)Regulations

				required

								(1)Proceeding

				requiredNot later than 180

				days after the date of enactment of the Broadband Investment and Consumer Choice

				Act, the Commission shall prescribe regulations to specify

				particular conduct that is prohibited by subsection (b), in order to

				promote—

									(A)the public interest, convenience, and

				necessity by increasing competition and diversity in the multichannel video

				programming market; and

									(B)the continuing development of

				communications technologies.

									(2)Minimum

				contents of regulationThe

				regulations required under paragraph (1) shall—

									(A)establish effective safeguards to prevent

				an MVPD which has an attributable interest in an MVPD programming vendor or a

				satellite broadcast programming vendor from unduly or improperly influencing

				the decision of such vendor to sell, or the prices, terms, and conditions of

				sale of, MVPD programming or satellite broadcast programming to any

				unaffiliated MVPD;

									(B)prohibit discrimination by an MVPD

				programming vendor in which an MVPD has an attributable interest or by a

				satellite broadcast programming vendor in the prices, terms, and conditions of

				sale or delivery of MVPD programming or satellite broadcast programming among

				or between cable systems, cable operators, or other MVPDs, or their agents or

				buying groups, except that an MVPD programming vendor in which an MVPD has an

				attributable interest or such a satellite broadcast programming vendor shall

				not be prohibited from—

										(i)imposing reasonable requirements

				for—

											(I)creditworthiness;

											(II)offering of service; and

											(III)financial stability and standards regarding

				character and technical quality;

											(ii)establishing different prices, terms, and

				conditions to take into account actual and reasonable differences in the cost

				of creation, sale, delivery, or transmission of MVPD programming or satellite

				broadcast programming;

										(iii)establishing different prices, terms, and

				conditions which take into account economies of scale, cost savings, or other

				direct and legitimate economic benefits reasonably attributable to the number

				of subscribers served by the distributor; or

										(iv)entering into an exclusive contract that is

				permitted under subparagraph (D);

										(C)prohibit practices, understandings,

				arrangements, and activities, including exclusive contracts for MVPD

				programming or satellite broadcast programming between an MVPD and an MVPD

				programming vendor or satellite broadcast programming vendor, that prevent an

				MVPD from obtaining such programming from any MVPD programming vendor in which

				an MVPD has an attributable interest or any satellite broadcast programming

				vendor in which an MVPD has an attributable interest for distribution to

				persons in areas not served by an MVPD as of the date of enactment of the

				Broadband Investment and Consumer Choice

				Act; and

									(D)with respect to distribution to persons in

				areas served by an MVPD, prohibit exclusive contracts for MVPD programming or

				satellite broadcast programming between an MVPD and an MVPD programming vendor

				in which an MVPD has an attributable interest or a satellite broadcast

				programming vendor in which an MVPD has an attributable interest, unless the

				Commission determines (in accordance with paragraph (4)) that such contract is

				in the public interest.

									(3)Limitations

									(A)Geographic

				limitationsNothing in this

				section shall require any person who is engaged in the national or regional

				distribution of video programming to make such programming available in any

				geographic area beyond which such programming has been authorized or licensed

				for distribution.

									(B)Applicability

				to satellite retransmissionsNothing in this section shall apply—

										(i)to the signal of any broadcast affiliate of

				a national television network or other television signal that is retransmitted

				by satellite but that is not satellite broadcast programming; or

										(ii)to any internal satellite communication of

				any broadcast network or cable network that is not satellite broadcast

				programming.

										(C)Exclusion of

				individual video programsNothing in this section shall apply to a

				specific individual video program produced by an MVPD for local distribution by

				that MVPD and not made available directly or indirectly to unaffiliated MVPDs,

				if—

										(i)all other video programming carried on a

				programming channel or network on which the individual video program is

				carried, is made available to unaffiliated MVPDs pursuant to paragraph (2)(D);

				and

										(ii)such specific individual video program is

				not the transmission of a sporting event.

										(D)MVPD sports

				programmingThe prohibition

				set forth in paragraph (2)(D), and the rules adopted by the Commission pursuant

				to that paragraph, shall apply to any MVPD programming that includes the

				transmission of live sporting events, irrespective of whether an MVPD has an

				attributable interest in the MVPD programming vendor engaged in the production,

				creation, or wholesale distribution of such MVPD programming.

									(4)Public interest

				determinations on exclusive contactsIn determining whether an exclusive

				contract is in the public interest for purposes of paragraph (2)(D), the

				Commission shall consider with respect to the effect of such contract on the

				distribution of video programming in areas that are served by an MVPD—

									(A)the effect of such exclusive contract on

				the development of competition in local and national multichannel video

				programming distribution markets;

									(B)the effect of such exclusive contract on

				competition from multichannel video programming distribution technologies other

				than cable;

									(C)the effect of such exclusive contract on

				the attraction of capital investment in the production and distribution of new

				MVPD programming;

									(D)the effect of such exclusive contract on

				diversity of programming in the multichannel video programming distribution

				market; and

									(E)the duration of the exclusive

				contract.

									(5)Sunset

				provisionThe prohibition

				required by paragraph (2)(D) shall cease to be effective 10 years after the

				date of enactment of the Broadband Investment

				and Consumer Choice Act, unless the Commission finds, in a

				proceeding conducted during the last year of such 10-year period, that such

				prohibition continues to be necessary to preserve and protect competition and

				diversity in the distribution of video programming.

								(d)Adjudicatory

				proceeding

								(1)In

				generalAn MVPD aggrieved by

				conduct that it alleges constitutes a violation of subsection (b), or the

				regulations of the Commission under subsection (c), may commence an

				adjudicatory proceeding at the Commission.

								(2)request for

				production of agreementsIn

				any proceeding initiated under paragraph (1), the Commission shall request from

				a party, and the party shall produce, such agreements between the party and a

				third party relating to the distribution of MVPD programming that the

				Commission believes to be relevant to its decision regarding the matters at

				issue in such adjudicatory proceeding.

								(3)Confidentiality

				to be maintainedThe

				production of any agreement under paragraph (2) and its use in a Commission

				decision in the adjudicatory proceeding under paragraph (1) shall be subject to

				such provisions ensuring confidentiality as the Commission may by regulation

				determine.

								(e)Remedies for

				violations

								(1)Remedies

				authorizedUpon completion of

				an adjudicatory proceeding under subsection (d), the Commission shall have the

				power to order appropriate remedies, including, if necessary, the power to

				establish prices, terms, and conditions of sale of programming to an aggrieved

				MVPD.

								(2)Additional

				remediesThe remedies

				provided under paragraph (1) are in addition to any remedy available to an MVPD

				under title V or any other provision of this Act.

								(f)Procedures

								(1)In

				generalThe Commission shall

				prescribe regulations to implement this section.

								(2)Content of

				regulationsThe regulations

				required under paragraph (1) shall—

									(A)provide for an expedited review of any

				complaints made pursuant to this section, including the issuance of a final

				order terminating such review not later than 120 days after the date on which

				the complaint was filed;

									(B)establish procedures for the Commission to

				collect such data as the Commission requires to carry out this section,

				including the right to obtain copies of all contracts and documents reflecting

				arrangements and understandings alleged to violate this section; and

									(C)provide for penalties to be assessed

				against any person filing a frivolous complaint pursuant to this

				section.

									(g)ReportsThe Commission shall, beginning not later

				than 18 months after promulgation of the regulations required by subsection

				(c), annually report to Congress on the status of competition in the market for

				the delivery of video programming.

							(h)Exemptions for

				prior contracts

								(1)In

				generalNothing in this

				section shall affect—

									(A)any contract that grants exclusive

				distribution rights to any person with respect to satellite cable programming

				and that was entered into on or before June 1, 1990; or

									(B)any contract that grants exclusive

				distribution rights to any person with respect to MVPD programming that is not

				satellite cable programming and that was entered into on or before July 1,

				2003, except that the provisions of subsection (c)(2)(C) shall apply for

				distribution to persons in areas not served by an MVPD.

									(2)Limitation on

				renewals

									(A)Satellite cable

				programming contractsA

				contract pertaining to satellite cable programming or satellite broadcast

				programming that was entered into on or before June 1, 1990, but that is

				renewed or extended after the date of enactment of the

				Broadband Investment and Consumer Choice

				Act shall not be exempt under paragraph (1).

									(B)MVPD

				programming contractsA

				contract pertaining to MVPD programming that is not satellite cable programming

				that was entered into on or before July 1, 2003, but that is renewed or

				extended after the date of enactment of the Broadband Investment and Consumer Choice Act

				shall not be exempt under paragraph (1).

									(i)DefinitionsAs used in this section:

								(1)MVPDThe term MVPD means

				multichannel video programming distributor.

								(2)MVPD

				programmingThe term

				MVPD programming includes the following:

									(A)Direct

				receiptVideo programming

				primarily intended for the direct receipt by MVPDs for their retransmission to

				MVPD subscribers (including any ancillary data transmission).

									(B)Additional

				programming

										(i)In

				generalAdditional types of

				programming content that the Commission determines in a rulemaking proceeding

				to be completed not later than 120 days from the date of enactment of the

				Broadband Investment and Consumer Choice

				Act, as of the time of such rulemaking, of a type that is—

											(I)primarily intended for the direct receipt

				by MVPDs for their retransmission to MVPD subscribers, regardless of whether

				such programming content is—

												(aa)digital or analog;

												(bb)compressed or uncompressed;

												(cc)encrypted or unencrypted; or

												(dd)provided on a serial, pay-per-view, or on

				demand basis; and

												(II)without regard to the end user device used

				to access such programming or the mode of delivery of such programming content

				to MVPDs.

											(ii)ConsiderationsIn making the determination under clause

				(i), the Commission shall consider the effect of technologies and services that

				combine different forms of content so that certain content or programming is

				not included within the meaning of MVPD programming solely because it is

				integrated with other content that is of a type that is primarily intended for

				the direct receipt by MVPDs for their retransmission to MVPD

				subscribers.

										(iii)Modification

				of programming defined as MVPD programmingAt any time after 3 years following the

				conclusion of the rulemaking proceeding required under clause (ii), any

				interested MVPD or MVPD programming vendor may petition the Commission to

				modify the types of additional programming content included by the Commission

				within the definition of MVPD programming in light of—

											(I)the purpose of this section;

											(II)market conditions at the time of such

				petition; and

											(III)the factors to be considered by the

				Commission under clause (ii).

											(3)MVPD

				programming vendorThe term

				MVPD programming vendor—

									(A)means a person engaged in the production,

				creation, or wholesale distribution for sale of MVPD programming; and

									(B)does not include a satellite broadcast

				programming vendor.

									(4)Satellite

				broadcast programmingThe

				term satellite broadcast programming means broadcast video

				programming when—

									(A)such programming is retransmitted by

				satellite; and

									(B)the entity retransmitting such programming

				is not the broadcaster or an entity performing such retransmission on behalf of

				and with the specific consent of the broadcaster.

									(5)Satellite

				broadcast programming vendorThe term satellite broadcast

				programming vendor means a fixed service satellite carrier that

				provides service pursuant to section 119 of title 17, United States Code, with

				respect to satellite broadcast programming.

								(6)Satellite cable

				programmingThe term

				satellite cable programming has the same meaning as in section

				705, except that such term does not include satellite broadcast

				programming.

								(7)Satellite cable

				programming vendorThe term

				satellite cable programming vendor—

									(A)means a person engaged in the production,

				creation, or wholesale distribution for sale of satellite cable programming;

				and

									(B)does not include a satellite broadcast

				programming vendor.

									(j)Common

				carriers

								(1)In

				generalAny provision that

				applies to an MVPD under this section shall apply to a common carrier or its

				affiliate that provides video programming by any means directly to

				subscribers.

								(2)Attributable

				interestAny provision that

				applies to an MVPD programming vendor in which an MVPD has an attributable

				interest shall apply to any MVPD programming vendor in which such common

				carrier has an attributable interest.

								(3)LimitationFor the purposes of this subsection, 2 or

				fewer common officers or directors shall not by itself establish an

				attributable interest by a common carrier in an MVPD programming vendor (or its

				parent

				company).

								.

				(5)Regulations

			 requiredNot later than 180

			 days after the date of enactment of this Act, the Commission shall prescribe

			 such regulations as may be necessary to implement the amendments made by this

			 section.

				(g)Rulemaking on

			 section 629Not later than

			 January 1, 2008, the Commission shall conduct a proceeding to determine the

			 appropriateness of the requirements under subsection (c)(1)(L) taking into

			 account changes and advancements in technology.

			14.Copyright limitations

			 on exclusive rights video service providersSection 111 of title 17, United States Code,

			 shall for purposes of this Act be deemed to extend to any secondary

			 transmission, as that term is defined in section 111, made by a video service

			 provider.

		15.Municipally owned

			 networks

			(a)Protection

			 against undue government competition with private sectorAny State or local government seeking to

			 provide communications service shall—

				(1)provide conspicuous notice of the proposed

			 scope of the communications service to be provided, including—

					(A)cost;

					(B)services to be provided;

					(C)coverage area;

					(D)terms; and

					(E)architecture; and

					(2)give a detailed accounting of all proposed

			 accommodations that such government owned communications service would enjoy,

			 including—

					(A)any free or below cost

			 rights-of-way;

					(B)any beneficial or preferential tax

			 treatment;

					(C)bonds, grants, or other source of funding

			 unavailable to non-governmental entities; and

					(D)land, space in buildings, or other

			 considerations.

					(b)Open bids must

			 be made available for non-Governmental entitiesNot later than 90 days after posting of the

			 notice required under subsection (a)(1), a non-governmental entity shall have

			 the option of participating in an open bidding process conducted by a neutral

			 third party to provide such communications service on the same terms,

			 conditions, financing, rights-of- way, land, space, and accommodations as

			 secured by the State or local government.

			(c)Preference for

			 non-Governmental entitiesIn

			 the event of identical bids under subsection (b), the neutral third party

			 conducting the bidding process shall give preference to a non-governmental

			 entity.

			(d)Open access to

			 non-Governmental entitiesIf

			 a State or local government wins the bid under subsection (b), a

			 non-governmental entity shall have the ability to place facilities in the same

			 conduit, trenches, and locations as the State or local government for

			 concurrent or future use under the same conditions secured by the State or

			 local government.

			(e)Grandfather

			 clauseA State or local

			 government providing communications service as of the date of enactment of this

			 Act shall be exempt from this section, unless such State or local

			 government—

				(1)substantially enters into new lines of

			 business; or

				(2)substantially expands it communications

			 service beyond its current service area, as such service area existed upon the

			 date of enactment of this Act.

				

